IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,430-01


EX PARTE ROBERT CARL PUTNAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 5152 IN THE 8TH DISTRICT COURT

FROM RAINS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of escape and
sentenced to sixteen years' imprisonment. He did not appeal his conviction.
	Applicant contends, among other things, that trial counsel rendered ineffective assistance
because he failed to learn that when Applicant committed this offense he was not under arrest for
a felony. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.
Washington, 466 U.S. 668 (1984); Ex parte Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000).
In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d
294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The
trial court shall order trial counsel to respond to Applicant's claim. The trial court may use any
means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent him at the hearing. Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether trial counsel's
performance was deficient and, if so, whether his deficient performance prejudiced Applicant. In
making these findings and conclusions, the trial court shall determine what evidence, if any, shows
that Applicant was under arrest for or had been charged with a felony when he committed this
offense. Tex. Pen. Code § 38.06(c). The trial court shall also make any other findings of fact and
conclusions of law that it deems relevant and appropriate to the disposition of Applicant's claim for
habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 

Filed:	May 2, 2012
Do not publish